Citation Nr: 0032297	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to tobacco use or nicotine dependence 
during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The veteran is claiming entitlement to service connection for 
a respiratory disorder, to include as due to tobacco use or 
nicotine dependence during service.  The RO has denied the 
claim as not well grounded.  Specifically, the RO found that 
there was no nexus between the current diagnosed conditions 
and the veteran's military service.  

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (Act) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The Act removed the requirement for a claimant to 
submit a well-grounded claim.  The Act also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the Act are applicable to this 
case.

In this case, the veteran has claimed that he began smoking 
in service and became addicted.  The veteran further claims 
that he currently suffers from a shortness of breath as a 
result of his smoking.  

A review of the claims file shows that the veteran has not 
provided any evidence at this time that he is, or was, 
addicted to nicotine.  A VA treatment record, dated in 
January 1998 noted that the veteran quit smoking 20 years 
earlier.  However, VA treatment records reflect that the 
veteran has been diagnosed with chronic obstructive pulmonary 
disease, congestive heart failure, peripheral vascular 
disease, and hypertension.  No medical opinion has been 
requested as to the possible etiology of these respective 
disorders, as was the common practice for not well-grounded 
claims.

In light of the changes made under the Act, the VA has a duty 
to assist the veteran in the development of his claim.  To 
that end, the veteran should be provided VA medical 
examinations to clearly diagnosis any existing disorder that 
might be related to his use of tobacco or nicotine 
dependence.

In addition to the above, the veteran is advised that the Act 
did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

In regard to claims involving nicotine dependence and 
disabilities due to tobacco use, medical evidence is 
necessary to establish nicotine dependence as well as to 
establish the etiology of any disease that is alleged to have 
been caused by tobacco use.  See VAOPGCPRECs 2-93, and 19-97.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims file.  Any records received 
should be associated with the claims 
folder.

2.  The veteran should then be scheduled 
for VA cardiology, and respiratory 
examinations to identify any currently 
diagnosed disorder(s).  All necessary 
tests should be conducted, including x-
rays, etc., which are deem necessary.  
The physician(s) should review the 
results of any testing prior to 
completion of the report.  A detailed 
smoking history must be obtained and, 
after reviewing the claims file, 
including the veteran's history of 
tobacco use, the examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not that nicotine dependence 
developed during service, and, if so, (2) 
whether it is at least as likely as not 
that tobacco use attributable to that 
nicotine dependence caused any disorder 
that may be diagnosed during the course 
of the VA examinations.  A copy of this 
remand must be made available and 
reviewed by the physician(s) prior to the 
examination.  The examiner(s) should 
provide a complete rationale for all 
conclusions reached.  The reports should 
be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


